Citation Nr: 0517558	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  97-03 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for depressive neurosis, effective from April 1, 1983.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and son


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel
INTRODUCTION

The appellant served on active duty from December 1950 to 
December 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  This rating was issued pursuant to the 
Supplemental Stipulation and Order, dated March 12, 1997, in 
Fernando Giusti Bravo, et. al., (Giusti Bravo) v. U. S. 
Department of Veterans Affairs, et al., Civ. No. 87-0590 
(D.P.R.) (CCC).

In November 1999, the Board denied this claim.  The veteran 
appealed this decision to the U.S. Court of Appeals for 
Veterans Claims (Court). 

In November 2004, the Court reversed the Board's decision 
insofar as the Board denied restoration of a 100% rating for 
depressive neurosis on and after April 1, 1983. 

In February 2004, the Board denied the claim of entitlement 
to waiver of an overpayment in compensation benefits.  It 
appears that the veteran has also appealed this issue to the 
Court.  The Court has not yet acted on this issue.  
Consequently, it is not before the Board at this time.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2002, the VA General Counsel reported to the Court 
that the effective date of the veteran's 100-percent rating 
was September 1980.  The VA General Counsel also conceded 
that at the time of the rating action the appellant's TDIU 
rating had already been in effect for almost six years 
because a January 1976 rating decision granted entitlement to 
TDIU, with a January 1974 effective date.  See the May 2002 
Brief of the Appellee, page 11.

The Court in its November 2004 has found that because the 
rating was reduced by the Board "without observance of 
applicable law and regulation," the reduction is "void ab 
initio".  The regulation in question is 38 C.F.R. § 3.344 
(2004) (stabilization of disability evaluations).  The Court 
found that the Board erred in failing to apply the provisions 
of 38 C.F.R. § 3.344 to the reduction of the 100% rating.  
The Court found that because the rating was reduced "without 
observance of applicable law and regulation," the reduction 
by the Board is "void ab initio"; hence the Court set the 
Board decision aside as not in accordance with the law. 

While the Board decision of November 1999 has been voided by 
the Court, the Board must now determine if the RO's decision 
of April 1997 should be voided on the same basis. 

While the Board decision of November 1999 found that 
38 C.F.R. § 3.344 was not applicable in this case (see page 
eight of the Board's November 1999 decision), the RO's 
decision of April 1997 clearly found that 38 C.F.R. § 3.344 
was applicable in the appellant's case (see page 6 and 12 the 
RO's April 1997 decision).  Further, as the Board's November 
1999 decision has been voided by the Court, the RO's April 
1997 decision was not subsumed by any final appellate 
decision.  

The Board finds that the RO's April 1997 rating action was in 
observance of applicable law and regulation at that time.  
Consequently, the reduction by the RO in April 1997 is not 
"void ab initio".  Hence the Board must now address the 
merits of the claim.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the RO issued a decision in April 1997, but 
noticeably the record does not include any correspondence 
from the RO notifying the appellant of the VCAA notice and 
duty to assist provisions, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the veteran has not specifically indicated any additional, 
relevant evidence (to include outstanding medical records) is 
available, in view of the evidence added to the claims file 
since the RO last considered the claim, and the fact that the 
claims file reflects no specific waiver of the veteran's VCAA 
notice rights, the Board finds that further action is needed 
to ensure compliance with due process requirements-
particularly, the VCAA's duties to notify.

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103 (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the required notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

Beyond the above, the Board finds that given the 
circumstances of this case further detailed review by the RO 
is in order.  Historically, the record reflects that the 
Board granted service connection for a neuropsychiatric 
disorder (NP) in December 1975.  The RO implemented the 
Board's decision by rating decision issued in January 1976, 
at which time it assigned a 70 percent rating for the 
appellant's NP disorder effective from January 14, 1974.  
Thereafter, the RO granted an increased rating to 100 percent 
for the NP disorder by rating decision in December 1980.  The 
100 percent rating was made effective from September 9, 1980.  
However, in January 1983, the RO issued a rating decision, 
which reduced the rating assigned for the appellant's NP 
disorder from 100 percent disabling to noncompensable (zero 
percent) effective April 1, 1983.  

Thereafter, a rating decision issued by the RO in October 
1983 pursuant to a mass review project instituted by VA in 
March 1983 further reduced the appellant's NP disorder for 
the period between September 9, 1980 and March 31, 1983, by 
assigning a 70 percent rating for the disorder effective from 
January 14, 1974 through March 31, 1983, and zero percent 
from April 1, 1983.

The Giusti Bravo supplemental stipulation and order issued in 
March 1997 by the U. S. District Court for the District of 
Puerto Rico (hereinafter the "District Court") vacated all 
rating decisions, statements and supplemental statements of 
the case, and Board decisions which reduced the appellant's 
NP evaluation from 100 percent to some lower evaluation that 
were prepared, issued or filed beginning with the first 
rating decision issued on or after January 8, 1982, and 
ending the day prior to the date(s) the Giusti Bravo 
Neuropsychiatric Rating and the Decision to Fulfill 
Administrative Requirements were prepared.  As such, none of 
these decisions can be reviewed or relied upon in any manner 
in connection with this appeal.

As alluded to above, this appeal originates from the special 
neuropsychiatric rating decision issued in April 1997 
pursuant to the above-cited Giusti Bravo supplemental 
stipulation and order.  By that rating decision, the RO 
denied entitlement to restoration of a disability rating for 
the appellant's NP disorder above the 50 percent level 
effective from the "Evaluation Date" - April 1, 1983 - the 
date the RO established by its rating decision of January 
1983 as the effective date for the reduction of the 
appellant's rating for his NP disorder from 100 to zero 
percent disabling.

Parenthetically, the Board observes that the appellant's 
Giusti Bravo restoration claim was previously before the RO.  
In September 1994, the RO issued its first special 
neuropsychiatric rating decision in response to the Giusti 
Bravo stipulation and order issued by the District Court on 
October 15, 1993.  By that rating decision, the RO denied 
entitlement to restoration of a disability rating for the 
appellant's NP disorder above the noncompensable (zero 
percent) level effective from the April 1, 1983 evaluation 
date.  However, during the pendency of the appeal of that 
rating decision, the RO issued a rating decision in May 1995, 
which granted a retroactive 100 percent rating for the NP 
disorder for the period beginning September 9, 1980 and 
ending March 31, 1983, and thereafter, granted restoration of 
a 30 percent rating for the disability effective from April 
1, 1983. 

With regard to the retroactive award of 100 percent for the 
September 1980 to March 1983 time period, the aforementioned 
rating of May 1995 had the effect of negating the RO's 
October 1983 rating decision which reduced the appellant's 
100 percent rating assigned for his NP disorder to 70 percent 
effective for the period between January 14, 1974 and March 
31, 1983.  Subsequent to May 1995, the above-cited rating 
decision issued in April 1997 granted restoration of a 50 
percent rating for the appellant's NP disorder effective from 
April 1, 1983.  

The appellant has appealed these decisions, arguing that he 
is entitled to restoration of a 100 percent rating for the NP 
disorder from the April 1, 1983 evaluation date.

In view of the foregoing procedural history, the issue that 
is presently before the Board is whether under the Giusti 
Bravo supplemental stipulation and order the appellant's 
service-connected NP disorder is entitled to restoration of a 
schedular 100 percent evaluation effective from the 
evaluation date, April 1, 1983, and if not, whether he is 
entitled to an evaluation greater than 50 percent from that 
date.

With respect to the above, the Board finds that the claim now 
under review does not involve the issue of entitlement to 
restoration under the Giusti Bravo stipulation and order of a 
total disability rating based on individual unemployment 
(TDIU).  Review of the file discloses that a TDIU rating was 
awarded by the RO in January 1976 under the provisions of 38 
C.F.R. § 4.16, effective from the same date assigned for the 
NP disorder - January 14, 1974.  Thereafter, the TDIU was 
rendered moot after September 9, 1980 when the RO granted an 
increased schedular rating to 100 percent for the NP disorder 
by rating decision issued in December 1980 (as mentioned 
above, the RO's October 1983 rating decision retroactively 
reduced the NP disorder to 70 percent effective January 14, 
1974, but the May 1995 rating decision effectively negated 
this rating by awarding a retroactive 100 percent rating for 
the NP disorder for the September 1980 to March 1983 time 
period).  This had the effect of restoring the original 
status of the appellant's NP rating for the period before 
April 1, 1983.  In other words, the 70 percent as originally 
assigned effective from January 14, 1974 and lasting through 
September 1980, followed by a period when the NP rating was 
increased to 100 percent from September 1980 through March 
1983.

The record reflects that the appellant received compensation 
benefits based on TDIU from January 14, 1974 to September 8, 
1980, and for no other time period. However, an 
administrative decision issued in June 1984 determined that 
the TDIU rating should be severed effective from January 14, 
1974, based on a finding of fraud under the provisions of 38 
C.F.R. §§ 3.400(k) and 3.500(a).  This action resulted in the 
creation of an overpayment in the appellant's compensation 
account for the applicable period - January 14, 1974 to 
September 8, 1980.  A claim for waiver of this overpayment 
was filed by the appellant, denied by the Board, but is not 
at issue before the Board at this time. 

As mentioned above, the appellant contends that he is 
entitled to a 100 percent schedular disability rating for his 
service-connected NP disorder effective from April 1, 1983.  
He essentially argues that the severity of his disorder 
(described currently as depressive neurosis) has remained 
unchanged since the assignment of the 100 percent schedular 
rating in September 1980.  He further argues that the RO's 
January 1983 rating reduction for this disability was in 
violation of applicable law and VA regulations, specifically, 
38 C.F.R. §§ 3.343 and 3.344.  He also alleges certain other 
enumerated violations of his constitutional rights in 
connection with the previously mentioned rating reduction.  

The medical examination reports, which were pertinent to the 
Board's prior analysis in this case, were conducted by the 
same VA examiner in January 1977 and August 1982.  The 1977 
VA examination was used by the RO to support the grant of a 
100 percent rating for the appellant's NP disorder by rating 
decision in December 1980.  The 1982 examination was relied 
upon by the RO to support the rating reduction of the NP 
disorder by rating decision in January 1983.

The report of the January 1977 VA examination reflects a 
diagnosis of depressive neurosis with free floating anxiety 
and hysterical traits, which the examiner described as severe 
in resulting disability, although the examiner considered the 
appellant competent to handle his funds.  Clinically, the 
appellant presented to the examiner as a 51-year old, married 
man with three children ranging in ages between 17 and 20 
living in [redacted], Puerto Rico.  For medical history 
purposes, it was noted that following his discharge from 
service, the veteran went back to school to complete his 
degree requirements in mechanical engineering, but was unable 
to finish.  It is unclear he was later able to complete his 
degree. 

As mentioned above, the appellant was next examined by VA for 
compensation purposes in August 1982 by the same VA physician 
who examined him in January 1977.  The examiner again noted 
that the appellant was a married man with three children, and 
that there was a notation on the examination request form (VA 
Form 21-2507) that he had been operating his own business for 
a long time.  For medical history purposes, it was again 
noted that he was seeing a general practitioner from time to 
time and that he was taking Etrafon and Dalmane.  The 
appellant reported that on occasion he could not sleep even 
after taking four Dalmane capsules.  On the mental status 
portion of the examination, there was no thought disorder in 
process or content.  He was not as garrulous this time.  His 
affect was labile, at times histrionic, and inappropriate.  
He was depressed, preoccupied with his business which 
apparently filed for bankruptcy in court.  He was guarded, 
evasive as to the work he did in design of farm equipment and 
procedures.  Then he said that he had stopped working because 
of his nervous condition but his spouse and son ran the 
business.  

Based on the above, the examiner reported on the day of the 
examination (August 2, 1982) that he would defer making a 
diagnosis until he had the chance to review the results of a 
VA field survey that was conducted in June 1982.  After 
reviewing the results of the survey, the VA examiner reported 
on August 31, 1982, that his diagnosis was "[n]o mental 
disorder, depressive features."

The June 1982 field survey was conducted to verify the 
appellant's employment status from January 1974 to the 
present.  Neither the appellant nor his spouse were 
interviewed in connection with the survey, however, a number 
of others were, significantly, "P. S.", attorney at law and 
director of the real estate office for the "Cooperativa de 
Consumidores Unidos" for the Commonwealth of Puerto Rico; 
"F. M.", the director of the engineering department for the 
Cooperativa de Consumidores Unidos; "A. V"., the director 
of a Federal Program Office in Puerto Rico; "L. D.", a 
special assistant to a mayor; and "R. O.", a mayor.  In 
addition, the VA field surveyor interviewed other local 
residents who did not wish to be identified in the report 
because of fear of identification by the appellant.    These 
individuals described the appellant as a person with 
political and social power or influence in the community.  
They also described him as a "tricky" or "quick" person.

Based on the testimony of the above-cited witnesses, together 
with a review of evidence and documents obtained in 
connection with the field survey, including a contract 
entered into between the appellant's business and the city in 
which the appellant was working in 1979, documents filed in 
connection with a Chapter 13 bankruptcy petition and personal 
income and tax records of the appellant and his spouse, the 
following findings were disclosed as a result of the June 
1982 field survey, in pertinent part:

b.  [The appellant] has been 
administering a welding workshop to weld 
heavy equipment.  The veteran has been 
using a legal trap.  His wife is the 
legal owner of the welding shop.  His 
wife is a florist; he is a mechanic 
engineer.  The commercial publicity, 
promotion and propaganda of the welding 
workshop adviced [sic] the production and 
sketch of cattle ranch and agricultural 
equipment [citations to supporting 
exhibits omitted here and below, but are 
detailed below in body of decision].  The 
veteran and his wife signed a contract 
for services with the Municipality of 
[redacted], P.R.  They received $24,738 
as a partial pay.  The contract was 
supposed to be for $50,000.  Ms. [A] V., 
[title omitted], testified that [the 
appellant] was the person who supervised 
and carried on the rules and 
specifications that were established in 
the contract.

c.  It is "vox populi" [known to all] 
[in] the community of [redacted], P.R. 
that the veteran was the person in charge 
of the supervision and direction of a 
building that was constructed at 
[redacted] [redacted], P.R.  This 
structure was rated in [sic] $450,000.  
On December 30, 1981, the veteran and his 
wife presented in the United States 
Bankruptcy Court for the District of 
Puerto Rico a bankruptcy petition.  On 
June 1, 1982, the bankruptcy petition was 
denied.

d.  The veteran was planning to establish 
a supermarket in the bulding [sic] 
facilities at [redacted], P.R.  He was 
sponsored by the Cooperativa de 
Consumidores de P.R. with a loan of 
$52,862.95.  [The appellant] was the 
person who was present at all the 
meetings to discuss and plan the 
establishment of the supermarket.  [The 
appellant] discussed with the attorney 
[P.] S. and the engineer [F.] M. all the 
aspects concerning the planning in the 
supermarket.  Veteran's wife, [name 
omitted], never was present in the 
meetings, except to sign the final 
documents and contract.  There is 
evidence to prove that the veteran was 
the person involved in all the procedures 
and planning's of the supermarket.

e.  In the bankruptcy petition, as an 
individual debtor, presented to the 
Federal Court on December 30, 1981, the 
veteran and his wife stated that the 
debtor (the veteran and his wife) were 
actively engaged in business.

f.  The veteran and his wife have as a 
whole their personal income tax documents 
(Evidence is in the veteran's claims 
folder at the VA).

With this information for consideration, the VA field 
examiner concluded that while it was impossible to determine 
a specific date when the appellant commenced his business, 
the record showed that he took a loan out in 1976 for 
$93,000.  Further, it was concluded based on the above that 
while the appellant was currently in economic crisis with the 
bankruptcy, he was involved in businesses of a substantial 
magnitude.

Additional evidence in the file relevant to what was 
discussed and considered at the time of the VA field survey 
included the following:

(1)  VA Forms 21-4140, "Employment Questionnaire," prepared 
by the appellant in January 1977, January 1978, December 1978 
and January 1980.  On all of these forms, the appellant 
certified as truthful to the best of his knowledge and belief 
under penalty of law that he was not employed by others or 
self-employed in the past 12 months.

(2)  An Internal Revenue Service (IRS) "Notice of Levy of 
Wages, Salary and Other Income" sent to the appellant and his 
wife as taxpayers on November 5, 1981, which indicated that 
they owed over $5,800 in back taxes for tax periods ending 
December 31, 1977, December 31, 1978, and March 31, 1979.  
Interestingly, there is also of record a Release of Levy on 
Wages, Salary and Other Income dated January 18, 1982, which 
indicated that the IRS released the appellant from a levy in 
the amount of $5,868.52.  However, in July 1982, a second 
Notice of Levy was filed against the appellant and his wife 
for all of the above-cited back taxes with adjustments for 
each and including a new charge for $125.29 for the tax year 
ending on December 31, 1981.  (It should be noted at this 
juncture that evidence added to the file at the time of the 
appellant's March 1999 travel board hearing disclosed that in 
1989, apparently at his wife's request, the appellant's 
sister drafted a number of checks to the IRS for back taxes 
owed by her for the tax years 1977-80.  She also paid some of 
these debts out of her own account as well.)

(3)  The appellant's letter-response dated December 8, 1981, 
to the RO's inquiry regarding his income from 1974 to the 
present and the IRS levy notice in which he indicated that 
the taxpayer identification number belonged to his wife 
because she was the person who owned the business under that 
number.  He also stated that because of his economic 
condition he was making arrangements with a lawyer to file a 
petition in bankruptcy and that the IRS levy would only make 
it more difficult for him to protect his interests as a 
disabled veteran.  In another statement, dated December 16, 
1981, the appellant indicated that he had no income from 1974 
to the present, and that business his wife was running had 
gone bankrupt.

(4)  VA Form 21-527, "Income-Net Worth and Employment 
Statement," signed by the appellant on December 16, 1981, in 
which he indicated that he became totally disabled in 1951 
and that the most he ever earned in one year was $5,000 in 
1968 as a mechanical engineer, and that although sick and in 
poor physical condition, he worked as a mechanical engineer 
until 1975 when he was awarded service connection at the 100 
percent rate. He also indicated that he had no income for the 
years 1980-82, and that he owned two properties (an apartment 
in the metropolitan area and a partially built house in 
[redacted]) that were in default for mortgage payment 
purposes. He also indicated that no income was derived by the 
ownership of his home because "our business didn't give us 
earnings, always gave us lost [sic]." ? Certain documents 
filed in connection with bankruptcy petitions (Case Nos. 
[redacted]) in the U. S. Bankruptcy Court for the District of 
Puerto Rico, including the following:

(5)  A "Statement of Financial Affairs for Debtor Engaged in 
Business," dated December 30, 1981, Case No. [redacted], 
which indicated that a petition was filed in the name of the 
appellant and his wife doing business as "[redacted] 
[redacted]" and "[redacted]," which were in turn described, 
respectively, as a welding workshop and beauty parlor in the 
statement.  This form was signed jointly the appellant and 
his wife and indicated that they had been in business under 
the aforementioned entities since 1959.  Further, the form 
indicated that the financial books and records of these 
businesses were held jointly (described as "ours") and that 
they had one bank account.

(6)  A Summary of Debts and Property, dated December 30, 
1981, and signed by both the appellant and his wife which 
listed substantial property holdings owned by them jointly 
($169,903 in a two-story building and $450,000 in land and a 
building), and which listed a substantial amount of 
liabilities held by secured creditors, including a loan of 
$93,000 taken out in 1976 from the Small Business 
Administration for a mortgage and land on the [redacted] 
property cited above.

(7)  A Chapter 13 Plan that was jointly signed by the 
appellant and his wife as joint debtors on February 4, 1982.  
This document specifically listed the appellant as a litigant 
in three lawsuits for unsecured creditors.  Further, it 
identified the U. S. Small Business Administration and First 
Federal Savings as creditors secured with land and a building 
in Puerto Rico, which as indicated above from the field 
survey, is evidently a reference to the supermarket that the 
appellant had contracted to build.

(8)  A Bankruptcy Cover Sheet that indicated that the 
petition was jointly filed and signed by the appellant and 
his wife as individual debtors actively engaged in business 
with insolvency to 26 creditors as the result of obligations 
incurred in the conducting of a business with assets valued 
at nearly three quarters of a million dollars ($721,739.29), 
but with priority debts totaling $24,755.02, secured debts 
totaling $192,335.21, and unsecured debts totaling 
$44,308.83.

(9)  A Voluntary Case Debtor's Joint Petition, with 
supporting financial statements and debt summaries, that was 
jointly filed and signed by the appellant and his wife doing 
business only as the welding shop operation on August 25, 
1982.  The documents submitted with this petition detailed 
substantial business contracts and losses in both the 
appellant's and wife's name doing business in connection with 
the welding shop.  All of the financial records and accounts 
were again certified by the appellant and his wife as jointly 
controlled.  The appellant's son was also listed on the 
section dealing with dependents, for which he was described 
as a 23-year old university study who was a dependent of the 
appellant.

(10)  Also in the file were accounting reports for the 
business filed for the years ending in 1975 and 1979.  The 
1975 report described the business as a sole proprietorship 
in the appellant's wife's name, while the 1979 report 
indicated that the business was in the appellant's and wife's 
name doing business in the aforementioned company name.  Each 
report detailed extensive business operations with assets and 
liabilities each totaling over a half-a-million dollars.

(11)  In addition, the evidence obtained as a result of the 
June 1982 field survey included a copy of the check in the 
amount of $24,738 paid to the welding shop business in care 
of the appellant's name on March 13, 1980.  Also included 
with the file were copies of the contract entered into 
between the appellant's welding shop business and a mayor of 
a city in September 1979.  Interestingly, there are two 
versions of the same contact dated September 7, 1979 in the 
file.  One version indicated that the city was contracting 
the appellant's wife doing business in the name of the 
welding shop that was signed by her as the owner and signed 
by the appellant as the engineer.  The other version of the 
contract indicated that the mayor contracted with the firm 
described as "a business with more than 25 years of 
experience dealing with the socioeconomic problems" in 
central Puerto Rico, and was signed only by the mayor and the 
appellant as the "authorized representative."

(12)  Also in the file was a letter prepared on the welding 
shop's official letterhead by the appellant on January 13, 
1979.  The letter was addressed to a Mr. "R. M.", an 
individual associated with the Cooperativa Consumidores 
Unidos de Puerto Rico.  In the letter, the appellant 
described the work done to date on the above-cited 
supermarket.  He indicated to Mr. M. that they were very well 
ahead of schedule on the construction of the building, but 
that he needed another $50,000 to finish the job.  In that 
regard, the appellant offered the idea of financing the 
project a year's advance on the rent.  In return, he 
indicated that he was willing to offer a second mortgage on 
the property as security for the advance.  Finally, the 
appellant stated that he was in the process of negotiating 
the financing of the project with Banco Gubernamental de 
Fomento and First Federal Savings.  The appellant signed the 
letter in his own handwriting and he described his 
professional status as an engineer in front of the printed 
version of his name.

A letter from the VA Office of the Inspector General dated 
March 1995 indicated that the criminal case against the 
appellant was closed and never went to trial due to the 
veteran's health issues and scheduling problems with 
attorneys and expect witnesses. 

Based on the above, the Board must point out that its remand 
in this case does not impact on any future action of the RO 
or VA regarding the appropriateness of the veteran's 
disability evaluation, a future finding by the RO that this 
award should be severed based on a finding of fraud and the 
provisions of 38 C.F.R. § 3.500(k) (2004), and/or whether the 
appellant is this case has committed a fraud on the Federal 
Government. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the 
appellant and his representative a letter 
providing notification of the VCAA and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
claim on appeal.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
outstanding medical records pertinent to 
the claim on appeal that are not 
currently of record.   

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
appellant that he has a full one-year 
period for response (although VA may 
decide the claim within the one year 
period).  

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Based on a review of the history of 
this case, the RO's April 1997 decision, 
and the Board's review of this case above 
and the report of the field survey, the 
RO should undertake any other actions or 
additional determinations deemed 
necessary to fully adjudicate this claim, 
taking into consideration all pertinent 
evidence and legal authority. 

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant an appropriate SSOC (to 
include citation to 38 C.F.R. § 3.159 
(2004) and all other additional legal 
authority considered, along with clear 
reasons and bases for all 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOAQUIN AGUAYO PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004)



 Department of Veterans Affairs


